Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,795,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of pending application are broader than those of the patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,949,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of pending application are broader than those of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method for operating a telecommunications network, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc.]

	deriving a plurality of operational coefficients for each of the plurality of storage drives based on the operational data; [Abstract idea of manipulating data.]
	generating a cluster plot comprising the plurality of operational coefficients for each of the plurality of storage drives; [Abstract idea of manipulating data.]
	calculating a distance between a subset of each operational coefficient of the plurality of operational coefficients of the cluster plot; and
	initiating a remedial action on a storage drive of the plurality of storage drives when a calculated distance of an operational coefficient associated with the storage drive exceeds a distance value from a cluster of the cluster plot. [Abstract idea of analyzing and manipulating data. Note, remedial action could be data manipulation.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “network” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 2 recites the following:

	calculating a plurality of operational coefficients for the model storage drive, wherein the cluster plot further comprises a plot of the plurality of operational coefficients for the model storage drive. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “network” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 3 recites the following:
	The method of claim 2, further comprising: calculating a distance between each of the plurality of operational coefficients of the cluster plot and the plurality of operational coefficients for the model storage drive, [Abstract idea of analyzing data.]
	wherein the remedial action is based at least on a calculated distance between a particular operational coefficient for the at least one storage drive and at least one of the operational coefficients for the model storage drive. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “network” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 5 recites the following:
	The method of claim 1, wherein the operational data is one or more of transactions per second, average wait time to execute a read or write to the storage drive, an average request size, number of write requests, number of read requests, or percentage of utilization of the drive. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “network” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 6 recites the following:
	The method of claim 1, wherein deriving the plurality of operational coefficients for each of the plurality of storage drives further comprises adjusting the operational coefficients through one or more machine learning techniques that model a performance of each of the plurality of storage drives. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “network” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 7 recites the following:
	The method of claim 1, further comprising determining a performance variance of storage device from the plurality of storage devices based on the distance between each operational coefficient 
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “network” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claims 8-10 and 12-14 are rejected based on the same citations and rationale given to claims 1-3 and 5-7.
	Claims 15-17 and 19-20 are rejected based on the same citations and rationale given to claims 1-3 and 5-6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the model storage drive" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the model storage drive" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. US 2016/0224277 A1 (hereinafter “Batra”), in view of Beattie et al. US 2010/0153787 A1 (hereinafter “Beattie”).
	Regarding claim 1, Batra teaches: A method for operating a network, the method comprising: [0036: “FIG. 3 depicts a flowchart of example operations for monitoring a storage cluster network and an associated storage cluster network.”]
	receiving operational data from a plurality of storage drives of a storage server of a network; [FIG. 2 and 0031: “The cluster monitor 209 also scans managing storage elements in its storage cluster. The cluster monitor 209 can scan the managing storage elements to verify connection, configuration (e.g., instantiated objects for inter-cluster connections), etc.” Also see paragraph 0012 “…storage element include a disk drive, an optical drive, a storage array, and a tape drive.” In summary, cluster monitor receives operational data from storage elements within a storage cluster.]
	deriving a plurality of operational coefficients for each of the plurality of storage drives based on the operational data; [FIG. 3 and 0038: “At block 303, the node applies validation rules to the discovered network topology. After at least some of the cluster storage topology is discovered, topology validation rules can be applied to the information to determine whether the discovered topology is compliant with specifications represented by the validation rules. For instance, the topology validation rules can require a certain number of switches, redundant paths between associated storage cluster, a certain number of managing storage elements, etc.” Also see figure 3 steps 309-321.]

	on a storage drive of the plurality of storage drives [FIG. 2, 0012 and 0031:In summary, cluster monitor receives operational data from storage elements within a storage cluster.]
	coefficient associated with the storage drive [FIG. 2, 0012 and 0031: In summary, cluster monitor receives operational data from storage elements within a storage cluster.]
	Batra does not explicitly disclose a telecommunication network and generating a cluster plot of operational coefficients, however, does teach “node receives operational information from an element of the storage cluster network” (Batra, par. 0044).
	Beattie teaches: telecommunications [0002: “voice over Internet protocol (VoIP)”]
	generating a cluster plot comprising the plurality of operational coefficients; [FIG. 4A and 0058: “If the results of the comparison(s) performed by the threshold comparator 304 at block 404 do not result in finding(s) of excessive problematic metric data associated with any single endpoint device 104a-h (block 406), or if no comparisons involving single endpoint devices 104a-h are scheduled (block 402), the threshold comparator 304 determines whether one or more comparisons involving metric data from a group of endpoint devices 104a-h are currently scheduled (block 408). An example group of endpoint devices 104a-h includes the members of a VPN connectivity set as defined by one or more of the correlation points 110a-d. If such comparison(s) are scheduled (block 408), the threshold comparator 304 performs the comparison(s) using metric data from the group of endpoint devices 104a-h (block 410). For example, the threshold comparator 304 compares an average latency (as described in 
	calculating a distance between a subset of each operational coefficient of the plurality of operational coefficients of the cluster plot; and [FIG. 4A and 0058: “For example, the threshold comparator 304 compares an average latency (as described in connection with the example chart 200 of FIG. 2) experienced by the first, second, and third endpoint devices 104a-c over a certain period of time to a threshold latency stored in the connectivity set thresholds 316 (FIG. 3). The threshold latency stored in the connectivity set thresholds 316 is set at a level such that a relatively greater latency is indicative of an error condition existing in some network element associated with each of the first, second, and third endpoint devices 104a-h, such as the first PE router 106a.” Note, comparing an average latency experienced by multiple devices to a threshold latency is functionally equivalent to cluster/scatter analysis.]
	initiating a remedial action when a calculated distance of an operational exceeds a distance value from a cluster of the cluster plot. [0059-0061: “Thus, the example network identifier 306 uses such information to determine which network element(s) are likely to be the cause of the error condition(s) detected from the endpoint device metric data… As described above, the diagnostic evaluation 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined the operations for monitoring a storage cluster network and an associated storage cluster network, as taught by Batra, with the process for comparing metric data to detect an error condition in a communication network, as taught by Beattie; thereby devising a method for detecting an and correcting an error condition via cluster/scatter analysis.
	One would have been motivated to have combined the prior arts because both Batra’s and Beattie’s inventions are focused on detecting and correcting error within communication networks. Batra merely implements a different method for detecting errors in a communication network but one with skill would find it beneficial to utilize cluster/scatter analysis in Batra’s method because it would improve comparing data sets against each other to see if there is a relationship.
	Regarding claim 4: The method of claim 1, further comprising determining a type of the remedial action based on the distance between a subset of operational coefficients of the cluster plot, wherein the type of the remedial action is at least one of [Beattie, 0059-0061: “Thus, the example network identifier 306 uses such information to determine which network element(s) are likely to be the cause of the error condition(s) detected from the endpoint device metric data… As described above, the diagnostic evaluation performed by the example NAFPS 116 is capable of determining whether the corresponding network element(s) are, for example, malfunctioning, incorrectly configured, in need of update(s), functioning improperly, etc…  As described above, the trouble ticketing system 112 may 
	reformatting, resetting, or taking offline one of the plurality of storage drives. [Batra, 0018: “Some of the storage features supported across clusters (e.g., failover, mirroring, etc.) use information about storage cluster elements. This information can include configuration information, environmental information, and statistics… In addition, each managing storage element monitors its own health. This information is aggregated to determine when to trigger corrective actions, alerts, and/or storage features in accordance with rules defined at the managing storage elements.” Note, a failover and mirroring are functionally equivalent to reformatting.]
	Regarding claim 5: The method of claim 1, wherein the operational data is one or more of transactions per second, average wait time to execute a read or write to the storage drive, an average request size, number of write requests, number of read requests, or percentage of utilization of the drive. [Batra, 0041: “…operational information ("health information") from a discovered network element of the storage cluster. Examples of the operational information include… operating statistics (e.g., throughput, dropped packets, load per connection, etc.).” Note, based on Batra’s description a storage element can also be a network element, e.g., a device that directs communications which can include data and access requests. See paragraphs 0012 and 0015.]
	Regarding claim 6: The method of claim 1, wherein deriving the plurality of operational coefficients for each of the plurality of storage drives further comprises adjusting the operational coefficients through one or more machine learning techniques that model a performance of each of the plurality of storage drives. [Batra, FIG. 3 and 0045: “At block 319, the node updates a cluster database in accordance with the received operational information. The node does not necessarily write all operational information received from an element. The node may only write a subset of the received operational information. In some cases, the node may not write anything into the cluster database. For 
	Regarding claim 7: The method of claim 1, further comprising determining a performance variance of storage device [Batra: storage device] from the plurality of storage devices [Batra: storage device] based on the distance between each operational coefficient from a cluster associated with the plurality of operational coefficients of the cluster plot, the distance indicating a degree of operational disparity from the cluster. [Beattie, FIG. 4A and 0058: “For example, the threshold comparator 304 compares an average latency (as described in connection with the example chart 200 of FIG. 2) experienced by the first, second, and third endpoint devices 104a-c over a certain period of time to a threshold latency stored in the connectivity set thresholds 316 (FIG. 3). The threshold latency stored in the connectivity set thresholds 316 is set at a level such that a relatively greater latency is indicative of an error condition existing in some network element associated with each of the first, second, and third endpoint devices 104a-h, such as the first PE router 106a.” Note, comparing an average latency experienced by multiple devices to a threshold latency is functionally equivalent to cluster/scatter analysis.]
	Claims 8 and 11-14 are rejected based on the same citations and rationale given to claims 1 and 4-7.
	Claims 15 and 18-20 are rejected based on the same citations and rationale given to claims 1 and 4-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113